DETAILED ACTION

This action is in response to the amendment filed on 6/22/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 63-68, 70-78, and 83-89 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 63 recites the broad recitation “polyolefin”, and the claim also recites “polyethylene, polypropylene” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 63 recites the broad recitation “rubber”, and the claim also recites “nitrile butadiene, styrene butadiene, chloroprene” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Amended claim 63 requires “said transfer film is a film material which temporarily adheres to the membrane, both before and after the pressing operation”.  The limitation is unclear and confusing as to if the limitation is intended to positively require the transfer film temporarily adhere to the membrane both before and after the pressing operation in view of claim 64 requiring removing the membrane from the transfer film to produce a transfer film-free membrane prior to applying the transfer film-free membrane to the surface of the panel construct. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 77 recites the broad recitation “aluminum oxide particles”, and the claim also recites “corundum particles” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 87 recites the limitation "the wall panel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 63-67, 70-76, 78, and 84-89 are rejected under 35 U.S.C. 103 as being unpatentable over Clausi et al. (U.S. Patent Application Publication 2012/0103722) in view of Kawasaki et al. (U.S. Patent Application Publication 2014/0295159) and/or Ho (U.S. Patent Application Publication 2014/0302308).
Clausi discloses a process for the production of a covered panel, the process comprising: applying a thin flexible, elastomeric film (Paragraphs 0008, 0016, and 0021 and Abstract) considered a membrane (i.e. thin pliable sheet of material) to a panel construct to form a membrane covered panel construct wherein the membrane is adjacent to a surface of the panel construct and pressing the membrane covered panel construct under conditions of heat and pressure to cure thermosetting elastomeric resin-based material of the membrane and bond the membrane to the panel construct (i.e. to cure and bond the loose assembly see paragraph 0059 which loose assembly includes the thermosetting elastomeric resin-based material without any previously described step of curing so that if somehow not necessarily considered implicit from the disclosure of Clausi it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cure and bond the loose assembly as taught by Clausi includes to cure the membrane comprising thermosetting elastomeric resin-based material and bond the membrane to the panel construct as is the only step of curing described by Clausi and so that the membrane is capable of cures and bonds to the panel construct as directed by Clausi), wherein the elastomeric resin-based material is at least based on a polyurethane resin, and the panel construct is a decorative panel, and the decorative panel is a flooring panel, a furniture panel or a countertop panel (and including regarding claim 86 wherein the decorative panel is the flooring panel, regarding claim 87 wherein the decorative panel is a/the wall panel, regarding claim 88 wherein the decorative panel is the furniture panel, and regarding claim 89 wherein the decorative panel is the countertop panel) (Paragraphs 0001, 0008, 0010, 0021, 0046-0048, 0055, and 0059).
As to the limitations in claim 63 of “said elastomeric resin-based material is a solution or dispersion of an elastomeric resin in a solvent”, “said membrane having been formed by: applying a liquid elastomeric resin-based material to a transfer film to form a liquid film on the transfer film; and drying said liquid film so as to form said membrane on said transfer film”, and “wherein said membrane is removably attached to said transfer film”, Clausi does not expressly describe how the film (Paragraphs 0008 and 0021) considered a membrane is formed.  Clausi describes using a coating as alternative to using a film (Paragraphs 0008 and 0021) wherein the elastomeric resin-based material is a solution or dispersion of an elastomeric resin in a solvent (Paragraph 0048) and wherein the coating is formed by: applying the liquid elastomeric resin-based material to a surface of the panel construct and drying the liquid coating so as to form a membrane on the surface of the panel construct (Paragraph 0055).  It is well understood by one of ordinary skill in the art of forming a resin-based film the method is similar to coating but to further include a transfer film as the support for the coating of the resin-based material as it dries, i.e. a curable resin-based film is conventionally formed by applying a liquid resin-based material as a solution or dispersion in a solvent to a transfer film to form a liquid film on the transfer film; and drying the liquid film so as to form the film on the transfer film, wherein the formed film is removably attached to the transfer film as evidenced by Kawasaki (Paragraphs 0074-0082) and/or Ho (Paragraphs 0022-0025).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the film/membrane as taught by Clausi is formed by applying the liquid elastomeric resin-based material comprising a solution or dispersion of an elastomeric resin in a solvent to a transfer film to form a liquid film on the transfer film and drying the liquid film so as to form the membrane on the transfer film, wherein the formed membrane is removably attached to the transfer film as is well understood by one of ordinary skill in the art as the method to predictably form a film from a resin-based material (e.g. to support the liquid as it dries) as evidenced by Kawasaki and/or Ho.
As to the limitations in claim 63 of “said transfer film is a film material which temporarily adheres to the membrane, both before and after the pressing operation, said transfer film can be peeled, or otherwise removed from the membrane without any damage to the membrane or the transfer film” and claims 64 and 70, Kawasaki (Paragraph 0082) and Ho (Paragraph 0025) teach the transfer film is a film material which temporarily adheres to the film, both before and after use (i.e. the film used in the state the transfer film is attached/removing the transfer film at a time after application of the film onto the end use product), the transfer film can be peeled, or otherwise removed from the film without any damage to the film or the transfer film (there being no teaching or suggestion in either of Kawasaki or Ho removing the transfer film somehow damages the film or transfer film), and including removing the film from the transfer film to produce a transfer film-free film and using the transfer film-free film (i.e. the film used as peeled off from the transfer film/removing the transfer film prior to use).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the transfer film taught by taught by Clausi as modified by Kawasaki and/or Ho is a film material which temporarily adheres to the membrane, both before and after the pressing operation, the transfer film can be peeled, or otherwise removed from the membrane without any damage to the membrane or the transfer film, and wherein the applying step comprises removing the membrane from the transfer film to produce a transfer film-free membrane and applying the transfer film-free membrane to the surface of the panel construct or alternatively, the transfer film is not removed from the membrane covered panel until after at least installation of the membrane to form the membrane covered panel following that suggested by Kawasaki (Paragraph 0082) and/or Ho (Paragraph 0025) wherein the transfer film is attached to the membrane until peeled or otherwise removed there being no teaching or suggestion removing the transfer film damages the membrane or transfer film and wherein the transfer film is removed either of prior to or after application and use of the membrane (the limitation(s) rejected in as much as they are currently understood see the 35 U.S.C. 112(b) rejection above).
Regarding claim 65, Clausi suggests the elastomeric resin-based material is for example WB-100 PURchem Polyurethane Water-Based dispersion (Paragraph 0057) so that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the elastomeric resin-based material in Clausi as modified by Kawasaki and/or Ho is WB-100 PURchem Polyurethane Water-Based dispersion as is the express suggestion in Clausi of predictable elastomeric resin-based material wherein WB-100 PURchem Polyurethane Water-Based dispersion is considered a water based, UV resistant, aliphatic polyurethane resin (and including by applicants description of the same see Example 4).
Regarding claim 66, Kawasaki (Paragraphs 0076 and 0079) and Ho (Paragraph 0034) each teach the resin-based material is applied to the transfer film, using a technique selected from spray coating, roller coating, curtain coating, and dip coating.
Regarding claim 67, Clausi as modified by Kawasaki and/or Ho teach the membrane is produced from one or more layers of the elastomeric resin-based material and any or all of the one or more layers are dried after application wherein Clausi teaches the layer is allowed to dry (Paragraph 0055) wherein exemplary drying conditions of layers in Clausi include in an oven at a temperature of 90oC. for 3 minutes (Paragraphs 0056-0058), exemplary drying conditions of the layer(s) include usually at a temperature of 20 to 300o C. for usually 30 seconds to 1 hour as taught by Kawasaki (Paragraph 0081), and exemplary drying conditions of the layer(s) in an oven include 75oC. for about 0.5 minutes as taught by Ho (Paragraph 0149).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention drying any or all of the one or more layers after application as taught by Clausi as modified by Kawasaki and/or Ho is at a temperature of less than 130oC for a time period between 30 seconds and 5 minutes as is the conventional and predictable drying as evidenced by Clausi and Kawasaki and/or Ho including in order to avoid or minimize any curing of the applied elastomeric resin-based material as Clausi does not describe any curing during drying, it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and wherein there is no evidence of criticality of the claimed ranges and Clausi does not teach away from the claimed ranges (See MPEP 2144.05).
Regarding claim 71, Clausi teaches the pressing step is carried out in a batch pressing device (platen press see paragraph 0059 and if somehow not considered a batch pressing device is then necessarily a continuous pressing device).  
Regarding claim 72, Clausi teaches the press includes a plate having a textured surface, and wherein the textured surface of the plate is transferred to a surface of the membrane covered panel (Paragraph 0059).  
Regarding claim 73, the transfer film taught by Clausi as modified by Kawasaki and/or Ho necessarily includes a smooth or textured surface, and wherein the smooth or textured surface of the transfer film is necessarily transferred to a surface of the membrane covered panel upon drying and curing of the membrane while in contact with the transfer film and including when the transfer film is not removed from the membrane covered panel until after installation of the membrane to form the membrane covered panel (and including as expressly taught by Ho see paragraph 0034).  
Regarding claim 74, Clausi teaches the panel construct is at least one of (medium density fibreboard) board or (high density fibreboard) board or a laminated panel capable of for use in the production of the floor panel, the furniture panel, the wall panel, etc. (Paragraphs 0005, 0008, and 0019).
Regarding claim 75, Clausi teaches the panel construct is at least a plastic panel, i.e. panel comprising plastic, comprising a plastic wear layer, plastic/vinyl decorative layer, and/or plastic balance layer (Paragraph 0023).  
Regarding claims 76, 84, and 85, Clausi teaches the thickness of the membrane applied to the panel construct is from 1 micron to 3 mm (Paragraph 0047).  Clausi further suggests in the example a film build of 150 grams per square meter, after drying wherein the amount is completely variable dependent upon the desired level of sound absorption required so that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the membrane taught by Clausi as modified by Kawasaki and/or Ho is applied to the panel construct after drying at a level to achieve the desired level of sound absorption as directed by Clausi such as of from 3 to 150 grams per square meter or between 5 and 100 grams per square meter or between 40 and 80 grams per square meter, it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and wherein there is no evidence of criticality of the claimed ranges and Clausi does not teach away from the claimed ranges (See MPEP 2144.05).
Regarding claim 78, Clausi teaches the elastomeric film as a substitute for the wear layer (Paragraphs 0012 and 0021 and considered 1 of Figure 1 is the elastomeric film), i.e. the uppermost layer of the covered panel, and further including wear particles for improved wear resistance wherein the (including uppermost) layer comprising curable resin and wear particles as used in the example further comprises corundum (aluminum oxide wherein aluminum oxide is considered at least a UV protectant for the panel) as the wear particles and internal mold release additives (i.e. a release agent) for mold release (Paragraph 0058).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the elastomeric film taught by Clausi as modified by Kawasaki and/or Ho is the wear layer (e.g. as 1 of Figure 1) and the resin material additionally comprises internal mold release additives (i.e. a release agent) for mold release (from the press) and additionally comprises wear particles of corundum (aluminum oxide considered a UV protectant) for improved wear resistance as directed by Clausi in paragraphs 0012, 0021, and 0058.
Claims 68, 77, and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Clausi and Kawasaki and/or Ho as applied to claims 63-67, 70-76, 78, and 84-89 above, and further in view of Pervan et al. (U.S. Patent Application Publication 2011/0247748).
Regarding claims 68 and 83, Clausi teaches as exemplary the membrane covered panel construct is heated and pressed in a press at a temperature of between 100oC and 220oC, e.g. 150oC, for a time period of less than 2 minutes, e.g. 20 seconds (Paragraph 0059).  Clausi does not expressly teach pressures of between 10 to 80 kg/cm2 wherein Clausi does not teach away from such pressures and wherein pressures of about 20 to about 60 kg/cm2 are conventional in the art as evidenced by Pervan (Paragraph 0036).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the membrane covered panel construct is heated and pressed in a press as taught by Clausi as modified by Kawasaki and/or Ho at pressures of between 10 to 80 kg/cm2 and/or of between 20 and 60 kg/cm2 at a temperature of between 100oC and 220oC and/or a temperature of between 110oC and 150oC and for a time period of less than 2 minutes and/or of less than 30 seconds as are the conventional and predictable pressure, temperature, and time as evidenced by Clausi and Pervan, it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and wherein there is no evidence of criticality of the claimed ranges and Clausi does not teach away from the claimed ranges (See MPEP 2144.05).
Regarding claim 77, Clausi teaches the elastomeric film as a substitute for the wear layer (Paragraphs 0012 and 0021 and considered 1 of Figure 1 is the elastomeric film), i.e. the uppermost layer of the covered panel, and further including wear particles for improved wear resistance wherein the (including uppermost) layer comprising curable resin and wear particles as used in the example further comprises corundum (aluminum oxide) as the wear particles.  Clausi is silent as to the specific size of the particles and the particles are transparent wherein conventional and predictable size is between 20 and 100 microns and wherein the particles are transparent such as so that the decorative layer is not obscured by the particles as evidenced by Pervan (Paragraphs 0006-0008).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the membrane taught by Clausi as modified by Kawasaki and/or Ho contains wear particles of corundum (aluminum oxide) particles for improved wear resistance as directed by Clausi and the wear particles are between 50 and 300 microns in size as is the conventional and predictable size as evidenced by Pervan, it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and wherein there is no evidence of criticality of the claimed ranges and Clausi does not teach away from the claimed ranges (See MPEP 2144.05), and further the particles are transparent (and including remain so after the pressing operation) as is not only choosing from the finite, predictable solutions (i.e. transparent or not transparent) with a reasonable expectation of success as evidenced by Pervan but so that the decorative layer (2 of Clausi) is not obscured by the particles.
Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Clausi and Kawasaki and/or Ho as applied to claims 63-67, 70-76, 78, and 84-89 above, and further in view of Ho.
Clausi as modified by Kawasaki and/or Ho teach all of the limitations in claim 78 as set forth above wherein the following alternative rejection is further made for claim 78.  Conventional, i.e. as is known in the art, additives for the polyurethane resin material comprise surfactant, cross-linking agent, UV protectants, etc. as evidenced by Ho (Paragraphs 0043 and 0149).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the polyurethane resin material taught by Clausi as modified by Kawasaki and/or Ho additionally comprises a surfactant, cross-linking agent, UV protectants, etc. as are conventional additives for the resin material as evidenced by Ho.

Response to Arguments
Applicant's arguments filed 6/22/22 have been fully considered but they are not persuasive.
Applicants argue, “In contrast, Kawasaki is directed to the production of circuit boards with epoxy. Ho is directed to the production of a multi-layer article for use to protect those parts of painted automobile bodies that are susceptible to stone chips. Kawasaki and Ho are non-analogous art.  One of ordinary skill in the art would not be motivated to look to Kawasaki (circuit board) and Ho (auto protective cover) when trying to a make a decorative panel.”.
It is initially noted Clausi (in the field of applicant’s endeavor/directed to a decorative panel) teaches the resin-based film used as an alternative to a resin-based coating (i.e. wherein the resin-based material is a solution or dispersion of a resin in a solvent and wherein the coating is formed by: applying the liquid resin-based material to a surface of the panel construct and drying the liquid coating so as to form a membrane on the surface of the panel construct) without expressly describing how the film/membrane is formed wherein it is well understood by one of ordinary skill in the art of forming a resin-based film the method is similar to coating but to further include a transfer film as the support for the coating of the resin-based material as it dries as evidenced by Kawasaki and/or Ho.  Further in response to applicant's argument that Kawasaki and Ho are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Kawasaki and Ho are reasonably pertinent to the particular problem with which the applicant was concerned of applying a curable, liquid coating as a (dried) membrane to a substrate to avoid the complications of applying the curable, liquid coating as a liquid directly to the substrate (Specification pages 4 and 5) wherein both Kawasaki and Ho evidence that which was well understood by one of ordinary skill in the art of how to form a (dried) membrane/film for application to a substrate from a curable, liquid coating using a transfer film (and consistent with Clausi teaching application of a curable resin-based film to a substrate as alternative to a curable resin-based coating applied as a liquid directly to the substrate see paragraphs 0008, 0021, 0048, and 0059).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746